DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/06/2021 and 01/12/2022.  The submission in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1 - 20 are pending in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 - 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 reciting “wherein the ROPA comprises a receiver ROPA.” And “wherein the ROPA comprises a transmitter ROPA.” respectively.  The term ROPA is remote optical pump amplifier which as name implies the optical pump amplifier is located in a remote or way from a receiver or a transmitter makes claims vague and indefinite. Claims should specify the position of a receiver or a transmitter with respect to ROPA as well as which transmitter or which receiver.  See originally filed specification page 7 lines 3-14.

Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-2, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hongbin Zhang (US 2014/0212131 A1) hereinafter “Zhang” in view of Omar Ait Sab et al., (US 10,833,766 B2) hereinafter “Sab”. 
Regarding claim 1, Zhang disclose an apparatus, comprising (Zhang: Fig. 1, Fig. 2a -2d, illustrates plurality of configurations scenarios at the repeaters, bi-directional OTDR, with loop gain monitoring capabilities, in application i.e., undersea optical cable system, apparatus 100, repeater 1 ~ N, ¶¶ [0017]- [0020] & [0023]- [0044]): 
a remote optically pumped amplifier (ROPA) configured to amplify a first optical signal of a first optical path configured to propagate the first optical signal in a first direction (Zhang: Fig. 1, Figs. 2a, 2b, illustrate two remote optical pump laser amplifier A and B in repeater 1 -N in opposite paths or directions plurality of test signals with one having λ1 and λ2, for instance the amplifier A passes through λ2 from outgoing OTDR test signal of LME1 to terminal LME 2, see Fig. 2b, ¶¶ [0023]- [0032], [0044], ); and 
a set of elements configured to extract a first optical signal from the first optical path before an input to the ROPA, extract a second optical signal from the first optical path after an output of the ROPA (Zhang: Fig. 1, Figs. 2a-2b, set of elements i.e., coupler 1-4, set of filter 1-6 configured to extract from plurality of signals having wavelengths λ1 and λ2 by passing λ2 through amplifier A see i.e., Fig. 2b to LME2, while LLB 204 reflecting filter λ1 coupler 4, 3 to LME1, vice versa, ¶¶ [0029]- [0035], [0044]), and 
insert the first optical supervisory signal and the second optical supervisory signal into a second optical path configured to propagate a second optical signal in a second direction (Zhang: Fig. 1, Figs. 2a-2b, set of elements i.e., coupler 1-4, set of filter 1-6 configured to coupler 4 and 3 and filter 6, 4 extract λ1 and coupler 1 and 2 and filter 2 extract λ2, insert in the path from LME 2 to LME 1,¶¶ [0029]- [0035], [0044]). 
Zhang does not expressly disclose first and second optical supervisory signal. 
However, Sab from same field of endeavor disclose first and second optical supervisory signal (Sab: Fig. 1-3, a remote optically pumped amplifier (ROPA) configured 150 or 160ja input 358 and output 362, amplify a first optical signal λ1 ~ λn of a first optical path 140, a set of elements such as couplers 310 and narrow band filters NBPOF 320 to filter an optical wavelength with relatively narrow spectral range and reject the rest (see Fig. 2A/B), the filter can be used to extract first supervisory optical signal λ1 at repeater 150j, from the first optical path 140ja before input ROPA 160ja, and extract a second optical supervisory signal λ2 from the first optical path after an output of the ROPA 160ja, the supervisory λ1 and λ2 are looped back and transmitted onto return path on the path 140jb Col. 6 || 51- 64,  Col. 6 || 11-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang instead of first and second optical test signals t λ1 and λ2 to include first and second supervisory signals such as λ1 and λ2 is extracted at remote optical pump amplifiers location and to returned back to terminals that initiated the data and supervisory signals in return or second optical path as taught by Sab by deploying monitoring equipment in each end terminals of optical communication system would be advantageous to include a well-known and telecom requirement concept of adding an out of band or in-band supervisory optical channels with specific frequency or wavelength to the end terminals and monitoring OSC would improves the overall performance by monitoring the elements in the path for guaranteeing fault detection and diagnostics, improving maintainability,  good performance characteristics throughout the network as well as lifespan.   [MPEP 2143.I (A-D).
Regarding claim 20, is interpreted and rejected the same as claim 1.  

Regarding claim 2, the combination of Zhang disclose the apparatus of claim 1, wherein the first optical supervisory signal has a first wavelength and the second optical supervisory signal has a second wavelength different than the first wavelength (Zhang: Fig. 1, Figs. 2a-2b, set of elements i.e., coupler 1-4, set of filter 1-6 configured to extract from plurality of optical signals having wavelengths λ1 and λ2 which are different, ¶¶ [0029]- [0035], [0044] and further Sab disclose Fig. 1, 2A, 2B, supervisory optical signal a dedicated wavelengths λ1 and additional or second supervisory optical signal a dedicated wavelengths λ2, Col. 6 || 51-67).
Regarding claim 14, the combination of Zhang discloses the apparatus of claim 1, wherein the set of elements is configured to support a first optical supervisory path configured to propagate the first optical supervisory signal from the first optical path to the second optical path and a second optical supervisory path configured to propagate the second optical supervisory signal from the first optical path to the second optical path (Sab: Fig. 1-3, a set of elements e.g., coupler 3101a, 3101b, 384a and filter 3201a and 3201b supports first optical supervisory signal λ1, from first optical path 140ja and elements such as 3102a, 3202a, 3102b, 384b and filters 3202a, 3202b supports second optical supervisory signal  λ2 are propagate to the second optical path 140jb Col. 6 || 51- 64,  Col. 6 || 11-67).
Regarding claim 16, the combination of Zhang discloses the apparatus of claim 1, further comprising: an optical time-domain reflectometer, OTDR, path coupled from a location on the first optical path after an output of the ROPA to a location on the second optical path (Zhang: Fig. 1, Fig. 2c, ¶¶ [0004], [0019]- [0022] & [0023]- [0044] and further Sab disclose OTDR being coupled to transmit and receive path of optical network see Fig. 1 (OTDR not shown) having OA’s in the optical path the Col. 5 || 4-24 & 59-62, Col. 9 || 21-33) .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hongbin Zhang (US 2014/0212131 A1) hereinafter “Zhang” in view of Omar Ait Sab et al., (US 10,833,766 B2) hereinafter “Sab” and further in view of Do-II Chang et al., (US 9,838,136 B2) hereinafter “Chang”. 
Regarding claim 18, the combination of Zhang discloses the apparatus of claim 1, but does not expressly disclose wherein the ROPA comprises a receiver ROPA.
However, Chang from same field of endeavor disclose a receiver ROPA (Chang: Fig. 13, ROPAs 1308a – 1308m, could be implemented to be close to end-point or terminal i.e., 1308m to be closed to the receiver of the end-point or terminal 1304, Col. 3 || 5-20, Col. 16 || 20-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang so that the remote optical pump amplifier is located such that is closer to receiver of a terminal or end-point as taught Chang in an unrepeatered transmission systems the ROPA is used in only the receiver side of an unrepeatered optical link and similarly the ROPA may be use on both or only transmit-side of the optical link. The unrepeatered transmission systems have a number of potential applications including submarine and terrestrial optical communication such that optical fiber networks embedded into power cable system of power utilities.  See Chang Col. 3 ||5-20.   
Regarding claim 19, the combination of Zhang discloses the apparatus of claim 1, but does not expressly disclose wherein the ROPA comprises a transmitter ROPA. 
However, Chang from same field of endeavor disclose a transmitter ROPA (Chang: Fig. 13, ROPAs 1308a – 1308m, could be implemented to be close to end-point or terminal i.e., 1308a to be closed to the transmitter of the end-point or terminal 1302, Col. 3 || 5-20, Col. 16 || 20-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang so that the remote optical pump amplifier is located such that is closer to transmitter of a terminal or end-point as taught Chang in an unrepeatered transmission systems the ROPA is used in only the receiver side of an unrepeatered optical link and/or similarly the ROPA may be use on both or only on the transmit-side of the optical link. The unrepeatered transmission systems have a number of potential applications including submarine and terrestrial optical communication such that optical fiber networks embedded into power cable system of power utilities.  See Chang Col. 3 ||5-20.
Allowable Subject Matter










Claims 3-13, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Ryu Yokoyama et al. 		(US 2002/0131696 A1) 
Takashi Yokoyama et al., 	(JP 2000059306 A) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636